DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          SAMANTHA MULLINS,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-2146

                            [October 10, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562015CF001284A.

   Samantha Mullins, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

    Samantha Mullins appeals from the trial court’s denial of her petition
for clarification of sentence. We affirm without prejudice.

    Appellant claims the written sentence conflicts with the oral
pronouncement, which can state a claim for relief under Florida Rule of
Criminal Procedure 3.800(a). Stukel v. State, 251 So. 3d 193, 194 (Fla.
4th DCA 2018). However, appellant did not attach the sentencing
transcript or sentencing documents. Accordingly, we affirm without
prejudice for appellant to file a rule 3.800(a) motion including the portions
of the record necessary to address her claims. Id.

   Affirmed without prejudice.

WARNER, MAY and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.